DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the seal wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction.
Examiner notes that Wirt teaches wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction (26 and 28 contain flared male and female ends which lock together, fig 2B, one of the limitations of 1-7 is met which satisfies the claim limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7, 8 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felt (U.S. Patent # 3169776) in view of Wirt (U.S. Patent # 8061716).


Regarding claim 1, Felt discloses a seal comprising:

a first annular body (11, fig 4) having an inner radius and an outer radius (inner and outer radius of 11, fig 4), and a first circumferential end and a second circumferential end defining a first split along the circumference of the first annular body (two ends of 11 with split 17, fig 5 same as fig 4); and

a second annular body having an inner radius and an outer radius (inner and outer radius of 12, fig 4), and a first circumferential end and a second circumferential end defining a first split along the circumference of the second annular body (ends of 12 with split 18, fig 5), wherein the circumferential split of the first annular body is offset from the circumferential split of the second annular body at an arc distance defined by a central angle C (18 is offset from 17, fig 5), wherein the central angle C is no less than 15°, such as no less than 30°, such as no less than 45°, such as no less than 60°, or such as no less than 90° (arc distance between 17 and 18 is no less than 60 degrees as there are three splits 17 and three splits 18 on the circumference of rings 11 and 12, fig 5).
Felt does not disclose wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction.
However, Wirt wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the ends of the first annular body of Felt with those of Ghalambor to provide overlapping for the ends and provide a locking feature.


Regarding claim 2, Felt discloses a seal comprising:

a first annular body having an inner radius and an outer radius (11 with inner and outer radius, fig 4), and a first circumferential end and a second circumferential end defining a first split along the circumference of the first annular body (two end of 11 with split 17, fig 5 same as s fig 4), wherein the first annular body has first and second lips (two lips of 11, fig 4); and

a second annular body comprising an energizer having an inner radius and an outer radius (12 with inner and outer radius, fig 4), wherein the second annular body is adapted to force the first split of the first annular body to close around a fluid component (12 covers the splits 17, fig 5), wherein the energizer is positioned between the first and second lip of the first annular body and adapted to force the first and second lip apart (O-ring 12 spring loads 11, fig 4, Col 3, Lines 5 – 12).
Felt does not disclose wherein the circumferential ends of the first annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction.
However, Wirt wherein the circumferential ends of the first annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction (26 and 28 contain flared male and female ends which lock together, fig 2B, one of the limitations of 1-7 is met which satisfies the claim limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the ends of the first annular body of Felt with those of Ghalambor to provide overlapping for the ends and provide a locking feature.


Regarding claim 3, Felt discloses an assembly comprising:



a seal operatively connecting the first end of the first fluid component to the second end of the second fluid component (11 and 12 connecting ends of 24 and 22’, fig 4); the seal comprising:

a first annular body having an inner radius and an outer radius (inner and outer radius of 11, fig 4), and a first circumferential end and a second circumferential end defining a first split along the circumference of the first annular body (ends of 11 with split 17, fig 5 same as fig 4); and

a second annular body having an inner radius and an outer radius (12 with inner and outer radius, fig 4), and a first circumferential end and a second circumferential end defining a first split along the circumference of the second annular body (ends of 12 with split 18, fig 5 same as fig 4), wherein 1) the circumferential split of the first annular body is offset from the circumferential split of the second annular body (17 offset from 18, fig 5) at an arc distance defined by a central angle C, wherein the central angle C is no less than 15°, such as no less than 30°, such as no less than 45°, such as no less than 60°, or such as no less than 90° (arc distance between 17 and 18 is no less than 60 degrees as there are three splits 17 and three splits 18 on the circumference of rings 11 and 12, fig 5); or 2) wherein the second annular body comprises an energizer where the 
Felt does not disclose wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction.
However, Wirt wherein the circumferential ends of the first annular body or the second annular body comprises: 1) two different sections having two different slopes in  at least one of the radial or axial direction; 2) a flared male end or a grooved female end 3) a male tongue or a female groove; 4) a hook side end; 5) a sloped “s” configuration in the radial or axial direction; 6) a sloped “s” configuration in the radial or axial direction with at least one bump; or 7) a spear configuration in the radial or axial direction (26 and 28 contain flared male and female ends which lock together, fig 2B, one of the limitations of 1-7 is met which satisfies the claim limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the ends of the first annular body of Felt with those of Ghalambor to provide overlapping for the ends and provide a locking feature.


Regarding claim 4, the combination of Felt and Wirt discloses the seal, wherein the first lip and the second lip define a recess in the first annular body to form a U-shaped cross-section in the radial direction (Felt - U-shaped cross-section with lips of 11, fig 4).

Regarding claim 5, the combination of Felt and Wirt discloses the seal, wherein the second annular body is disposed within the recess formed between the first lip and the second lip of the first annular body (Felt - 12 between the lips of 11, fig 4).

Regarding claim 7, the combination of Felt and Wirt discloses the seal, wherein the first annular body comprises an elastomer, polymer, polyurethane, metal, or composite fiber (Felt - Col 3, Lines 18 – 22).

Regarding claim 8, the combination of Felt and Wirt discloses the seal, wherein the first annular body comprises a composite fiber comprising one or a combination of silicone, carbon, aramid, rayon, kynol, Kevlar, cotton, and polytetrafluoroethylene (PTFE), or rubber fibers (Felt Col 3, Lines 18 – 22).

Regarding claim 16, the combination of Felt and Wirt discloses the seal, wherein the first split is formed in a straight cut or an angle cut in a plane in the axial direction of the first annular body (Felt - 17 in an angle cut, fig 5).

Regarding claim 17, the combination of Felt and Wirt discloses the seal, wherein the second split is formed in a straight cut or an angle cut in a plane in the axial direction of the second annular body (Felt - 18 in an angle cut, fig 5).

Regarding claim 18, the combination of Felt and Wirt discloses the seal, wherein the first and second circumferential ends of the first annular body comprise a flared male end and a grooved female end adapted to mate and circumferentially lock the first annular body (Wirt - 26 and 28 contain flared male and female ends which lock together, fig 2B).

Regarding claim 19, the combination of Felt and Wirt discloses wherein the first and second circumferential ends of the second annular body comprise a flared male end and a grooved female end adapted to mate and circumferentially lock the second annular body (Wirt - 26 and 28 contain flared male and female ends which lock together, fig 2B).

Regarding claim 20, the combination of Felt and Wirt discloses wherein at least one of the first split or the second split is tapered to form an edge having two different sections having different slopes (Wirt - 26 and 28 contain different slopes, fig 2B).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Felt in view of Wirt and in further view of Ghalambor et al. (U.S. PG Pub # 20110156361).

Regarding claim 9, the combination of Felt and Wirt discloses the seal.
The combination of Felt and Wirt does not disclose wherein the energizer comprises a metallic spring comprising an aluminum, nickel, iron, or chromium alloy.
However, Ghalambor teaches wherein the energizer comprises a metallic spring comprising an aluminum, nickel, iron, or chromium alloy (spring 104 contains NIckel, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the energizer of Felt with that of Ghalambor to provide better biasing capability and durability.

Regarding claim 10, the combination of Felt and Wirt discloses the seal.
The combination of Felt and Wirt does not disclose wherein the energizer comprises elastomer, foam, silicone, fluorocarbons, ethylene propylene diene Monomer (M-class) rubber (EPDM), nitrile, a sponge, or a metallic spring.
However, Ghalambor teaches wherein the energizer comprises elastomer, foam, silicone, fluorocarbons, ethylene propylene diene Monomer (M-class) rubber (EPDM), nitrile, a sponge, or a metallic spring (metallic spring 104, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the energizer of Felt with that of Ghalambor to provide better biasing capability and durability.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675